Reversed and Remanded and Opinion filed October 23, 2003








Reversed and Remanded and Opinion filed October 23,
2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00225-CV
____________
 
SURESHKUMAR J. SHAH AND VAISHNAVI
ENTERPRISES, INC., Appellants
 
V.
 
AKAL INVESTMENTS CORPORATION AND
SANJEEV DABUBHAI PATEL, Appellees
 

 
On Appeal from the 190th District
Court
Harris County, Texas
Trial Court Cause No. 2001-49584
 

 
M E M O R A N D U M  
O P I N I O N
This is an appeal from a judgment
signed December 3, 2002.
On October 14, 2003,  the parties filed a joint motion to
reverse the judgment pursuant to agreement. 
See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the judgment is reversed without regard to the
merits and the cause is remanded to the trial court for rendition of judgment
in accordance with the parties= agreement.
PER CURIAM
Judgment rendered and Opinion
filed October 23, 2003.
Panel consists of Justices
Edelman, Frost, and Guzman.